DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 20 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 20, there is no support for the throttle to include more than one lateral extension., this is not shown, nor described.
Claim 21 is being rejected for depending from claim 20

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, it is now unclear if the central axis of claim 7 is the same central axis of claim m1, or  a different central axis.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-14 and 17-21  are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (2011/0272498).
Regarding claim 1, Li et al. shows A fountain structure (fig 1) comprising:  a housing (12) for placement within an opening; a cover (34) to enclose the housing within the opening, the cover comprising an exposed surface when enclosing the housing (fig 6); an adjustable valve (27) to change a flow of fluid from the fountain structure, the valve being enclosed within the housing (fig 6); and  an adjustment bezel (101, 104,103,12) comprising a first portion (101, 104) and a second portion (103,102), the first portion configured to move in response to a manipulation of the adjustment bezel, and the second portion enclosed within the housing and configured to engage with the valve (fig 5, 6); wherein movement of the bezel causes a change in position of the valve along a central axis relative to a throttle (52) to change the flow of fluid (element 27 moves closer to and further from 52 if 52 is being considered fixed) and wherein a position of the adjustment bezel along the central axis is fixed relative to the cover (104 and 101 are fixed with respect to the cover).
Regarding claim 5, the bezel and the valve are substantially cylindrical (fig 5, 6).
Regarding claim 6, further comprising a nozzle (outlet of 16) located at the output of the valve, the nozzle configured to direct the fluid flowing from the valve in a -2-U.S. Application Serial No. 16/405,148 Response to Office Action dated May 28, 2021 predetermined pattern (fig 8).  
Regarding claim 7,  wherein the nozzle, the bezel, the cover, and the valve are aligned with the central axis (fig 5).  

Regarding claim 9, the first portion of the bezel is manually rotatable or rotatable by employing a tool (16).  
Regarding claim 10,  wherein the first portion of the bezel further comprises one or more mating features configured to facilitate rotation via the tool (70, tool 16).
Regarding claim 11, the first portion is at least partially exposed on the surface of the cover (fig 1).  
Regarding claim 12,  the cover comprises an aperture (36) through which the first portion is at least partially exposed below the surface of the cover.
Regarding claim 13, the cover is removable from the fountain structure, the first portion at least partially enclosed when the cover is in place on the fountain structure, and the first portion is at least partially exposed when the cover is removed (fig 5).  
Regarding claim 14,  wherein the opening is located under a play (fig 9) surface and the cover is substantially flush with the play surface (fig 9). 
Regarding claim 17, in the use of Li et al., all method steps of claim 17 will be performed. 
Regarding claim 18, Li et al. shows a fountain structure comprising: a. a cylindrical adjustable valve (26, 27) operable to change a flow of fluid from the fountain structure, the valve being enclosed within a housing (12) by a cover (34); and b. an adjustment bezel (101, 104, 103, 102) comprising a first portion (101, 104) and a second portion (102, 103), the first and second portions configured to move in response 
Regarding claim 19,  the valve includes an internal flange (27, fig 4) extending inward toward the central axis.  
Regarding claim 20,  the throttle includes one or more lateral extensions (the widest part of 52) extending outward from the central axis.  
Regarding claim 21,  wherein movement of the valve along the -5-U.S. Application Serial No. 16/405,148 Response to Office Action dated September 27, 2021 central axis changes a distance between the one or more lateral extensions and the internal flange, thereby adjusting a space through which water flows through the bezel (this is how the valve works).  




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:




Claims 2-4 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (2011/0272498).
Regarding claims 2 and 22, Li et al shows all aspects of the applicant’s invention as in claims 1 and 18 above, including that the valve is threadably engaged with the second portion of the bezel at a first end of the valve but fails to show that the valve is  threadably engaged with a fluid inlet at a second end of the valve,   
The examiner takes official notice that screws and threads are very common mean of attaching two elements together.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to use a screw or threads to attach the valve to a water source at the second end  in order to have the two elements secured together and still easily separable.
Regarding claim 3, the throttle (52) is arraigned within the valve (fig 5) and configured to change flow of the fluid based on a position of the throttle relative to the valve.  
Regarding claim 4,  the first portion of the bezel is configured to rotate about a central axis of the fountain structure, wherein rotational movement of the first portion of .  




Response to Arguments
Applicant's arguments filed 2/22/22 have been fully considered but they are not persuasive.
relative to the throttle.  In the case of Li, the throttle (52) moves up and down, this changes the position of the valve (27) relative to the throttle.
The above rejections are being maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON J BOECKMANN whose telephone number is (571)272-2708.  The examiner can normally be reached on M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON J BOECKMANN/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        3/9/2022